Case 19-16697-mdc          Doc 30    Filed 03/04/21 Entered 03/04/21 08:56:13             Desc Main
                                     Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                              Bankruptcy No. 19-16697-mdc
 Rhodie I. Bruce
                                                              Chapter 13
           Debtor
 Nationstar Mortgage LLC d/b/a Mr. Cooper                     Hearing Date: March 30, 2021
                                                              Hearing Time: 10:30am
          Movant                                              Location: Robert N.C. Nix Sr. Federal
                                                              Courthouse, 900 Market Street, Suite
 v.
                                                              202, Philadelphia, PA 19107
 Rhodie I. Bruce,
           Debtor/Respondent
 WILLIAM C. MILLER, Esquire
          Trustee/Respondent




      NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
         Nationstar Mortgage LLC d/b/a Mr. Cooper has filed a Motion for Relief from the
 Automatic Stay pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this action,
 and for such other and further relief as to the Court may deem just and proper.

          Your rights may be affected. You should read these papers carefully and discuss
          them with your attorney, if you have one in this bankruptcy case. (If you do not
          have an attorney, you may wish to consult an attorney.)


          1. If you do not want the court to grant the relief sought in the Motion or if you
             want the court to consider your views on the motion, then on or before March 19,
             2021, you or your attorney must filed a response to the Motion. (see Instructions
             on next page).

                 (a) File an answer explaining your position at: Robert N.C. Nix Sr. Federal
                     Courthouse, 900 Market Street, Suite 202, Philadelphia, PA 19107

          If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
          enough that it will be received on or before the dates stated above; and

                 (b) Mail a copy to the movant’s attorney:

                 Charles G. Wohlrab, Esquire
                                                                                           19-16697-mdc
                                                                                              21-017872
                                                                                                   MFR
Case 19-16697-mdc      Doc 30    Filed 03/04/21 Entered 03/04/21 08:56:13            Desc Main
                                 Document     Page 2 of 2



             Robertson, Anschutz, Schneid, Crane & Partners, PLLC
             10700 Abbott’s Bridge Rd., Suite 170
             Duluth, GA 30097


      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
         above and attend the hearing, the court may enter an order granting the relief
         requested in the motion.

      3. A hearing on the Motion is scheduled to be held before Magdeline D. Coleman on
         March 30, 2021, at 10:30am in Courtroom #2, United States Bankruptcy Court,
          Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite 202, Philadelphia,
          PA 19107. Unless the court orders otherwise, the hearing on this contested matter
          will be an evidentiary hearing.

      4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
         if you request a copy from the attorney named in paragraph 1(b).

      5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
         Reading at 610-208-5040 to find out whether the hearing has been canceled because
         no one filed a response.




Date: March 4, 2021

                                                   Robertson, Anschutz, Schneid, Crane &
                                                   Partners, PLLC
                                                   Attorney for Secured Creditor
                                                   10700 Abbott’s Bridge Rd., Suite 170
                                                   Duluth, GA 30097
                                                   Telephone: (470) 321-7112
                                                   By: /s/ Charles G. Wohlrab
                                                   Charles G. Wohlrab, Esquire
                                                   PA Bar Number 314532
                                                   Email: cwohlrab@raslg.com




                                                                                      19-16697-mdc
                                                                                         21-017872
                                                                                              MFR
